Citation Nr: 1551009	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a compression fracture, T12.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs (MDVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 24, to August 17, 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for residuals of a compression fracture, T12 (claimed as a neck injury) and low back disability.  The Veteran appealed this rating action to the Board. 

In April 2014, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

In a March 2015 decision, the Board reopened previously denied claims for service connection for residuals of a compression fracture, T12, and low back disability, and remanded the underlying service connection claims to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that another remand is warranted in order to comply with its March 2015 remand directives.  A remand is also necessary to provide the Veteran's representative, MDVA, an opportunity to submit a written argument in support of the appeal.  The Board will discuss each reason for remand separately below.
i) Board Remand Compliance

In its March 2015 remand, the Board noted that the Veteran's service treatment records showed that his neck and spine were evaluated as "normal" during a July 1973 enlistment examination for the United States Navy.  X-rays of the cervical spine were negative.  (See July 1973 service enlistment examination report). The Veteran was found medially qualified for active military service.  On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain.  In the notes section of the report, the examining clinician reported that the Veteran had been involved in a motor vehicle accident in November 1972 in which he had fractured his cervical vertebrae that resulted in him being hospitalized for two (2) weeks.  The examiner noted that the Veteran was healed and did not have any symptoms. 

In late July 1973, the Veteran sought treatment in sick call for post-shoulder and low back pains from marching and exercising.  At that time, he gave a history of having sustained vertebral fractures as a result of an October 1972 motor vehicle accident. The examining clinician noted that the Veteran had been in a cast from his neck to about his iliac crest for 18 weeks.  The Veteran related that he had had very little pain since his cast had been removed. A physical evaluation revealed pain on palpation along the Veteran's entire spinal column with complaints of pain in the lumbar region with bending and tilting. X-rays of the cervical, thoracic and lumbar spines revealed an old fracture of the T12 and spine bifida occulta. An August 1973 Medical Board found the Veteran "not physically qualified" for military service due to a healed compression fracture at T12, late effect, that had existed prior to service and was not aggravated therein. 

Thus, the Board noted in March 2015 that because disabilities of the thoracic or lumbar spines were not noted at the time of the Veteran's enrollment into active duty, clear and unmistakable evidence was required to determine both that he suffered from preexisting thoracic and lumbar spine disabilities and that the disabilities were not aggravated by service.  

In its March 2015 remand directives, the Board, in part, requested that the examining clinician provide the following opinions with respect to the lumbar and thoracic spine: 

(a) Does the Veteran have a congenital defect or a disease of the thoracic/lumbar spine?  See VAOPGCPREC 82-90 (note a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran has a congenital defect of the thoracic/lumbar spine, was there additional disability due to disease or injury superimposed upon such defect during service?

(c) If the Veteran has a congenital disease, was it aggravated by military service beyond the natural progression of the disease? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

(d) For any other diagnosed thoracic and lumbar spine disorder, is there clear and unmistakable evidence of record demonstrating that the Veteran suffered from a preexisting disability at the time of his enlistment into active duty? If so, is there clear and unmistakable evidence that this disability was not (italics added for emphasis) aggravated as a result of military service? and,

(e) If it is determined that there is not clear and unmistakable evidence of preexisting thoracic and lumbar spine disabilities, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's current thoracic and lumbar spine disabilities manifested during, or as a result of, active military service, to include the Veteran's complaints of back pain from marching and exercising in late July 1973.

In August 2015, VA examined the Veteran in response to the Board's March 2015 remand directives.  After a review of the above-cited STRs and private and VA opinions, the contents of which are outlined in the Board's previous remand, the VA examiner premised the following conclusion with a statement that he could not truly answer the questions posed without resort to speculation.  With that being stated, he provided the following opinion on the etiology of the Veteran's low back and thoracic spine disabilities:  

"I suspect if the veterans testimony is the truth most likely it involved injury L5-S1 region which led to ongoing degenerative changes L5-S1 over time and the T12 compression fracture was not permanently aggravated.  But again this is resort to mere speculation because of the lack of medical documentation military service of any injury suspect lumbosacral region and multiple intervening interceding events.  This really does not help because for one I believe the veteran but for 2 we don't have enough medical documentation to suggest injury or permanent aggravation from his military medical records."

Regarding the Veteran's spina bifida occulta, the 2015 VA examiner concluded that there was no evidence that his spina bifida occulta had been "personally aggravated" and if it had been, there would have been ongoing significant documentation right after the military service.  The VA examiner maintained that it appeared that the Veteran's spina bifida occulta had remained asymptomatic because there was "new documented ongoing significant problems" with his spinal cord right after the military service and no significant changes note on image films that followed service.  (See August 2015 VA opinion). 

The foregoing statements are unresponsive to the questions posed in the March 2015 Board remand.  The VA examiner did not delineate which low back and thoracic spine disorders, if any, clearly and unmistakably preexisted service and if so, were clearly and unmistakably not aggravated therein.  In addition, the VA examiner did not state whether the Veteran's spina bifida occulta was a congenital defect that was subject to a superimposed injury or disease, or whether it was a congenital disease that was aggravated by military service beyond its natural progression.  As such, another remand for corrective action is required.  38 C.F.R. § 4.2 (2015); Stegall v. West, 11 Vet. App. 268 (1998 (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand directive).

The AOJ must schedule a VA spine examination for an opinion regarding the etiology of the Veteran's diagnosed low back (lumbar) and thoracic spine disabilities.  The examination instructions are contained in the paragraphs below.  The Board, however, emphasizes that the content of the March 2015 remand is incorporated herein by reference.  In short, and with respect to the Veteran's diagnosed spina bifida occulta, the examiner must specifically indicate whether it is a congenital defect or disease.  If it is found to be a congenital defect, the examiner must state whether there was additional disability due to disease or injury superimposed upon such defect during service.  If the Veteran's spina bifida is found to be a congenital disease, the examiner must provide an opinion as to whether it was aggravated by military service beyond the natural progression of the disease.  Regarding all other diagnosed low back (lumbar) and thoracic spine disorders, the examiner must determine, for each diagnosed disability, whether there is clear and unmistakable evidence that each disorder preexisted the Veteran's active duty and, if so, whether there also is clear and unmistakable evidence that the pre-existing condition was not aggravated beyond its natural progression therein.  For each low back (lumbar) and thoracic spine disability that is found not to have preexisted military service, the examiner must opine regarding the likelihood (50 percent probability or greater) that it is etiologically related to or had its onset during military service. 

ii) Representative's Written Argument

In addition, the Veteran is represented by MDVA.  The record does not contain a VA Form 646 or any other indication that the electronic record was reviewed by MDVA prior to the Veteran's appeal being recertified to the Board in October 2015.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a VA Form 646 is required because additional evidence consisting of VA treatment records, dated from April 2013 to June 2015 and the above-cited August 2015 VA examination report.  Thus, the Board's March 2015 remand instructions were not limited to the procurement of medical records.  Furthermore, the RO reconsidered the additional evidence in an August 2015 Supplemental Statement of the Case.  (Parenthetically, the Board observes that the Veteran's representative submitted a VA Form 646 in September 2012 and April 2013 prior to the Board's March 2015 remand). 

The Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the new evidence added to the record and provide argument in response if the claims on appeal continue to be denied by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA spine examination for an additional opinion addressing the etiology of each diagnosed thoracic and lumbar spine disability diagnosed on examination.  The contents of the Board's prior March 2015 remand are incorporated herein by reference.  In any event, the examiner must review all of the pertinent records in the Veteran's electronic record in addition to obtaining a thorough medical history from the Veteran.  The following questions must be answered:

a.  Is the Veteran's diagnosed spina bifida occulta a congenital defect or disease of the thoracic/lumbar spine?  See VAOPGCPREC 82-90 (note a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b.  If the Veteran's spinal bifida occulta is found to be a congenital defect of the thoracic/lumbar spine, was there additional disability due to disease or injury superimposed upon such defect during service? 

c.  If the Veteran's spina bifida occulta is considered a congenital disease, was it aggravated by military service beyond the natural progression of the disease? Aggravation indicates a permanent worsening of the underlying condition beyond its natural progression as compared to an increase in symptoms.

d.  For EACH (bold and italics added for emphasis) other diagnosed thoracic and lumbar spine disorder diagnosed on examination, is there clear and unmistakable evidence of record demonstrating that it preexisted the Veteran's entrance into active duty?  If so, is there clear and unmistakable evidence that the respective disability was not (italics added for emphasis) aggravated as a result of military service?

Clear and unmistakable is defined as obvious or manifest.  38 C.F.R. § 3.63(d) (2015).  A complete rationale must be provided and the Veteran's and  friends' statements; Veteran's April 2014 testimony; October 1972 and January and July 1973 reports, prepared by B. O., and P. K., M. D.; October 2012 report, authored by B. W., D. C.; and, VA opinions, dated in December 2011 and May and November 2012 regarding his pre-service thoracic and lumbar spine symptomatology should be considered and discussed as well. 

e.  For EACH (bold and italics added for emphasis) lumbar and thoracic spine disability that is found not to have clearly and unmistakably preexisted the Veteran's entrance into active military service, is at least as likely as not (a 50 percent probability) that the disorder manifested during, or was a result of, active military service, to include the Veteran's complaints of back pain from marching and exercising in late July 1973.

2.  Ensure this additional medical comment is responsive to the specific questions asked.  If not, take corrective action.  38 C.F.R. § 4.2 (2015).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
3.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, issue the Veteran and his representative, MDVA, a supplemental statement of the case (SSOC) that address all the evidence since the August 2015 SSOC and give him and his representative an opportunity to submit additional evidence and/or argument in response, to include submission of a VA Form 646, before returning the appeal to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

